     Case 2:17-cr-00124-JAD-EJY Document 521 Filed 01/19/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:17-cr-00124-JAD-EJY
 5                    Plaintiff,
                                                                            ORDER
 6           v.
 7    DAMIEN NORRIS,
 8                    Defendants.
 9

10           Before the Court is Defendant’s Second Motion to Compel Defense Counsel to Surrender
11   the Case File (ECF No. 520). As indicated by its name, this is Defendant’s second motion for the
12   same relief. Defendant’s First Motion (ECF No. 494) was granted in part and denied in part (ECF
13   No. 497). The Court previously ordered defense counsel Julian Gregory to file a status report with
14   no later than August 18, 2020, addressing, inter alia, Defendant’s request for his case file. Id. On
15   August 17, 2020, Mr. Gregory filed the requested status report stating:
16           Counsel can represent, as an officer of the court, that in the most recent
             correspondence to Mr. Norris, counsel’s office included (1) the Ninth Circuit
17           docket report, (2) the Order Appointing Counsel, (3) the Notice to Court seeking
             an extension related to the COVID-19 outbreak, (4) the Opening Brief, and (5) the
18           Excerpts of Record.
19           Counsel is in possession of Mr. Norris’s case file from trial counsel, but much of
             that file is not redacted with regard to personal identifying characteristics of
20           witnesses or is otherwise not permitted within BOP facilities. To ensure that
             counsel is not unknowingly providing contraband to his client, counsel must go
21           through the case file with the proverbial fine-toothed comb, redacting personal
             identifiers. This is no small task, especially given that, as a direct result of the
22           COVID-19 outbreak, counsel has been forced to reduce his office staff’s hours and
             encourage working from home to the extent possible.
23
             Counsel is working in good faith on Mr. Norris’s appeal, and on providing Mr.
24           Norris his necessary copies of his documents within the bounds of ethics and BOP
             regulations. Counsel would ask this Court and Mr. Norris for their patience and
25           understanding given the extenuating circumstances.
26   ECF No. 501. It is unclear if Mr. Gregory was able to produce materials to Defendant after the date
27   of his status report.
28
                                                      1
     Case 2:17-cr-00124-JAD-EJY Document 521 Filed 01/19/21 Page 2 of 2




 1          Accordingly, IT IS HEREBY ORDERED that Defendant’s Second Motion to Compel

 2   Defense Counsel to Surrender the Case File (ECF No. 520) is GRANTED only to the extent the

 3   Court requires counsel for Defendant to update the Court, within ten (10) days of the date of this

 4   Order, on the status of providing copies of materials to Defendant.

 5          IT IS FURTHER ORDERED that Defendant’s Second Motion to Compel Defense Counsel

 6   to Surrender the Case File (ECF No. 520) is otherwise DENIED.

 7

 8          Dated this 19th day of January, 2021.

 9

10

11
                                                    ELAYNA J. YOUCHAH
12                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
